     Case 2:19-cv-08345-CJC-JPR Document 31 Filed 01/13/21 Page 1 of 2 Page ID #:262




 1
                                                                    JS-6
 2
 3
                                                                   1/13/2021
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 MELVIN VASQUEZ,                           Case No. CV 19-08345-CJC (JPRx)
12                   Plaintiff,
13          v.                               ORDER OF DISMISSAL WITH
                                             PREJUDICE (DKT. 30)
14 HIAB USA INC., et al.,
15
                     Defendants.
16
17
18
19 ///
20
21 ///
22
23 ///
24
25
26 ///
27
28
     Case 2:19-cv-08345-CJC-JPR Document 31 Filed 01/13/21 Page 2 of 2 Page ID #:263




1           The Court, having considered the Amended Stipulation of Dismissal With
2 Prejudice submitted on behalf of Plaintiff Melvin Vasquez and Defendant Hiab
3 USA Inc. (collectively, the “Parties”) and good cause appearing, hereby ORDERS
4 as follows:
5           (1)   All claims in the above-captioned action are dismissed with prejudice;
6           (2)   All unserved defendants are dismissed;
7           (3)   Each party shall bear its own costs and attorney’s fees; and
8           (4)   The Court retains jurisdiction over this action for the purpose of
9 enforcing the Parties’ settlement agreement.
10          IT IS SO ORDERED.
11
12       DATED: January 13, 2021
13
14
                                                HON. CORMAC J. CARNEY
15
16                                          UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
